                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 1 of 9



                                                                1   Patricia Kirtley Wells (#013905)
                                                                    Kirtley Wells  Law Office
                                                                2   4742 N. 24th Street, Suite 300
                                                                    Phoenix, Arizona 85016
                                                                3   Telephone: (602) 264-7424
                                                                    E-Mail: tk@kwlolaw.com
                                                                4   Attorney for Plaintiff
                                                                5
                                                                6                        IN THE UNITED STATES DISTRICT COURT
                                                                7                                 FOR THE DISTRICT OF ARIZONA
                                                                8
                                                                9   Rudolph Gleason III,
                                                               10                    Plaintiff,
                                                               11         v.
Kirtley Wells Law Office




                                                               12                                                   COMPLAINT
                                                                    Suncoast Glass and Glazing, LLC; Horn
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   Doors, LLC and Mirror Works,                    (Jury Trial Requested)
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14                    Defendants.
                                                               15
                                                               16
                                                               17
                                                               18
                                                                          Plaintiff Rudolph Gleason III (“Gleason” or “Plaintiff”) for his complaint against
                                                               19
                                                                    defendants alleges as follows:
                                                               20
                                                                          1.     This Court has jurisdiction to hear this complaint and to adjudicate the
                                                               21
                                                                    claims stated herein under 28 U.S.C. §§ 1331, 1343 and 1345 to redress the unlawful
                                                               22
                                                                    deprivation of Plaintiff’s rights secured, guaranteed and protected by federal law. The
                                                               23
                                                                    Court also has jurisdiction pursuant to 28 U.S.C. §§ 2201 and 2207 relating to declaratory
                                                               24
                                                                    judgments.
                                                               25
                                                                          2.     The action is brought under the Civil Rights Act of 1866 and 42 U.S.C. §
                                                               26
                                                                    1981 (“Section 1981”) and §§ 704 (a) and 706 (f)(1) and (3) of Title VII of the Civil
                                                               27
                                                                    Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (Title VII) and §102 of the
                                                               28
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 2 of 9



                                                                1   Civil Rights Act of 1991, 42 U.S.C. § 1981A.
                                                                2          3.     Venue is proper in this Court because the practices complained of occurred
                                                                3   in the District of Arizona and all defendants can be found in the District of Arizona.
                                                                4                                             PARTIES
                                                                5          4.     Plaintiff, at all relevant times, was a resident of Maricopa County, Arizona.
                                                                6          5.     Upon information and belief, at all relevant times to this action, Defendant
                                                                7   Suncoast Glass and Glazing, LLC is and has been an Arizona corporation doing business
                                                                8   in the State of Arizona.
                                                                9          6.     Upon information and belief, at all relevant times to this action, Defendant
                                                               10   Mirror Works is and has been doing business in the State of Arizona.
                                                               11          7.     Upon information and belief, at all relevant times to this action, Defendant
Kirtley Wells Law Office




                                                               12   Horn Doors, LLC is and has been an Arizona corporation doing business in the State of
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   Arizona.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          8.     Upon information and belief Suncoast Glass, Horn Doors and Mirror Works
                                                               15   were joint employers of Plaintiff Rudolph “Rudy” Gleason.
                                                               16          9.     Defendant Suncoast advertises that Defendants Horn Doors and Mirror
                                                               17   Works are divisions of Suncoast Glass and Glazing, LLC
                                                               18
                                                               19                                 GENERAL ALLEGATIONS
                                                               20          10.    Gleason, an African American, was hired as a door installer by Defendant
                                                               21   Horn Doors on or about August 2017. At the time he was hired by Horn Doors Gleason
                                                               22   had approximately 15 years’ experience.
                                                               23          11.    Gleason’s job involved “running/overseeing jobs” including reading
                                                               24   blueprints, working with the superintendent, giving assignments to workers and other
                                                               25   responsibilities.
                                                               26          12.    Throughout his employment at Horn Doors, Gleason was subjected to a
                                                               27   racially hostile work environment consisting of overtly racist comments including
                                                               28   “nigger,” “burnt,” “boy,” “monkey” or asking Gleason “why do you have to be black?”

                                                                                                                -2-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 3 of 9



                                                                1          13.    In December 2019, Gleason overheard Buck LNU (Caucasian lead worker)
                                                                2   call Gleason as a “monkey nigger.” Specifically, referring to Gleason, Buck said “Where
                                                                3   did the Monkey Nigger go, to get some chicken?”
                                                                4          14.    Gleason was humiliated, upset and offended by the comment.
                                                                5          15.    He reported the incident the following day, on or about December 20, 2019,
                                                                6   to Matt Cook, Horn Door’s General Manager. Specifically, he told Cook that Buck
                                                                7   called me a Monkey Nigger, what am I supposed to do?
                                                                8          16.    Cook responded by asking Gleason if he wanted to “go to jail” and added
                                                                9   “you could always look for a new job.”
                                                               10          17.    Gleason replied “why should I look for new job? I didn’t do anything
                                                               11   wrong.” Cook did not indicate he would take any action to correct Buck’s behavior.
Kirtley Wells Law Office




                                                               12          18.    After talking to Cook, Gleason was on vacation for approximately two
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   weeks and was terminated soon after returning to work, on or about January 6, 2020,
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   purportedly because he was stealing time.
                                                               15          19.    The reason Suncoast/Horn Doors gave for terminating Gleason’s
                                                               16   employment were false and a pretext to guise their retaliation of Gleason because
                                                               17   he opposed unlawful race discrimination.
                                                               18          20.    Soon thereafter Nick Modesitt, Superintendent, Mirror Works called
                                                               19   Gleason and acknowledged the termination was wrong, illegal and discriminatory. He
                                                               20   reinstated Gleason’s employment by assigning him to work at Mirror Works as a general
                                                               21   laborer. Although Gleason was re-hired he continued to suffer retaliation as he was
                                                               22   earning less pay and performing other less desirous job duties including picking up trash,
                                                               23   carrying a ladder and performing duties referred to as grunt work.
                                                               24          21.    Since the reassignment to Mirror Works Gleason has been referred to as
                                                               25   “snitch” by his co-workers on numerous occasions and he has continued to be subjected to
                                                               26   racial epithets and racial comments and retaliation all creating a racially hostile work
                                                               27   environment including frequent use of the word nigger by some of Gleason’s co-workers
                                                               28   including lead workers and managers.

                                                                                                                -3-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 4 of 9



                                                                1          22.    Defendants’ lead workers made highly repugnant comments in Gleason’s
                                                                2   presence including “the only time I eat pork chops is when the nigger kids come over I tie
                                                                3   it around their neck so the dog can play with them.” Another lead worker commented I
                                                                4   don’t like black women’s p***y they smell like javelina.” Another lead worker
                                                                5   commented “salves were treated good-we treated them like family.”
                                                                6          23.     A long term employee told Gleason that the superintendent previously had
                                                                7   a noose in his office.
                                                                8          24.    When discussing air conditioning in the vehicles, one of Defendants’
                                                                9   managers stated “we don’t even put our blacks in a truck without air conditioning.”
                                                               10          25.     One day when Gleason was eating lunch lead man Dan LNU said to
                                                               11   Gleason “I knew you was a nigger, over there eating that chicken and watermelon.”
Kirtley Wells Law Office




                                                               12          26.    The use of the terms such as monkey, nigger and other derogatory
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   references to black women were humiliating and offensive to Gleason because the terms
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   reduced, degraded and characterized African Americans as chattel related to a history of
                                                               15   slavery, violence and discrimination against African Americans.
                                                               16          27.    Defendants knew or should have known about the racially hostile work
                                                               17   environment Gleason was subjected to because Gleason complained to his superiors
                                                               18   regarding the racist comments on numerous occasions, to no avail.
                                                               19          28.    Defendants also knew or should have known about the racially hostile work
                                                               20   environment Gleason was subjected to because Defendants’ managers and lead
                                                               21   personnel/supervisors participated in creating the hostile work environment and/or were
                                                               22   present when the humiliating and degrading comments were made.
                                                               23          29.    The discriminatory treatment, retaliation and harassment was severe and
                                                               24   pervasive and made Gleason’s work environment hostile, intimidating and intolerable.
                                                               25          30.    The unlawful racial harassment and retaliation was a denial of and/or a
                                                               26   deprivation of Gleason’s federally protected civil rights.
                                                               27          31.    On one occasion Gleason was called into his manager’s office where
                                                               28   Superintendent Nick was sitting with a gun on his desk and another employee also held a

                                                                                                                -4-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 5 of 9



                                                                1   gun. Both men racked their guns several times.
                                                                2          32.     Gleason looked at the scene in disbelief and fear as they rack their guns
                                                                3   looking at him. Nick handed his gun to Ivory (African American) who said you’re going
                                                                4   to give “nigger” a gun. The other employee (Caucasian male) with the gun responded
                                                                5   “yes, we are going to give a nigger a gun.”
                                                                6          33.     On another occasion a Caucasian lead worker told Gleason “there is racism
                                                                7   in this company, you either deal with it or you find a new job.”
                                                                8          34.     Defendants failed to take remedial action and the comments did not stop.
                                                                9          35.     Defendants’ comments deprived Gleason of his right to be free from
                                                               10   discrimination and to enjoy the terms, conditions and privileges of his employment.
                                                               11          36.     The hostile work environment and retaliation was so open, obvious,
Kirtley Wells Law Office




                                                               12   notorious, severe and pervasive such that Defendants management knew or should have
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   known of the unlawful discrimination and the racially hostile work environment.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          37.      The hostile environment also included demeaning and offensive comments
                                                               15   regarding women and Hispanic workers who were called border hoppers, rapist and
                                                               16   wetbacks.
                                                               17          38.      Gleason was afraid to pursue the matter as he realized there would be no
                                                               18   effective mechanism to remedy Defendants’ open and egregious behavior because he could not

                                                               19   afford to risk retaliation and be terminated a second time.

                                                               20          39.     In May 2021 Defendant again terminated Gleason’s employment in
                                                               21   retaliation for his opposition to its unlawful discrimination.
                                                               22          40.     The unlawful employment practices complained of herein were intentional
                                                               23   and were done with malice and/or with reckless indifference to Gleason’s federally
                                                               24   protected rights.
                                                               25          41.     On March 27, 2020, Gleason filed a charge of discrimination with the
                                                               26   United States Equal Employment Opportunity Commission (“EEOC”) alleging
                                                               27   Defendants had discriminated against him because of his race, African American and
                                                               28   retaliated against him because he had opposed practices made unlawful by Title VII of the

                                                                                                                    -5-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 6 of 9



                                                                1   Civil Rights Act of 1964.
                                                                2          42.     Gleason received a Right to Sue Notice from EEOC and has timely filed
                                                                3   this Complaint.
                                                                4          43.    Gleason has complied with all of the administrative requirements which are
                                                                5   a precondition to filing suit under Title VII of the Civil Rights Act of 1964, as amended.
                                                                6          44.    The effect of the practices complained of above has been to deprive Gleason
                                                                7   of equal employment opportunities and otherwise adversely affect his status as an
                                                                8   employee because of his race and/or color and in retaliation because he opposed the
                                                                9   hostile work environment on the basis of race and/or color.
                                                               10          45.    Gleason is entitled to an award of back pay, punitive and compensatory
                                                               11   damages as a result of the intentional, malicious and reckless nature of Defendants’
Kirtley Wells Law Office




                                                               12   conduct.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13                                          COUNT I
                             Phoenix , Arizona 850 16




                                                                                                       (42 U.S.C. § 1981
                                 (602) 264-7424




                                                               14                          Discrimination, Harassment & Retaliation)
                                                               15          46.    Plaintiff hereby realleges and incorporates all allegations set forth above.
                                                               16          47.    Defendants intentionally and maliciously injured, threatened and oppressed
                                                               17   Gleason on the basis of his race, African American, thus denying him the rights of
                                                               18   freedom, liberty and security granted to all citizens of the United States regardless of race
                                                               19   in violation of 42 U.S.C. § 1981.
                                                               20          48.    Defendants failed to promptly investigate the allegations of unlawful
                                                               21   discrimination and harassment made by Gleason and failed to take prompt, effective,
                                                               22   remedial action as required by law to prevent Gleason from being discriminated against
                                                               23   and harassed prior to his complaints of discrimination and after he made the complaints.
                                                               24          49.    Defendant retaliated against Gleason for reporting unlawful discrimination.
                                                               25          50.    As a direct and proximate result of Defendants’ conduct, Gleason has
                                                               26   suffered damages and continues to suffer damages in amounts to be proven at trial.
                                                               27                                          COUNT II
                                                                                                           (Title VII
                                                               28                          Discrimination, Harassment & Retaliation)

                                                                                                                -6-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 7 of 9



                                                                1          51.    Plaintiff hereby realleges and incorporates all allegations set forth above.
                                                                2          52.    Defendants intentionally and maliciously injured, threatened, oppressed
                                                                3   Gleason on the basis of his race, African American, in violation of Title VII.
                                                                4          53.    Defendants failed to promptly investigate Gleason’s allegations of unlawful
                                                                5   discrimination and harassment and failed to take prompt, effective, remedial action as
                                                                6   required by law and retaliated against Gleason for reporting unlawful discrimination.
                                                                7          54.    As a direct and proximate result of Defendants’ conduct Gleason has
                                                                8   suffered damages and will continue to suffer damages in amounts to be proven at trial.
                                                                9          55.    The conduct complained of above was reprehensible, reckless, intolerable
                                                               10   and/or outrageous and was done in total conscious disregard of a substantial risk of
                                                               11   significant harm to Gleason that was likely to and did in fact result from said conduct.
Kirtley Wells Law Office




                                                               12          56.    As a direct and proximate result of Defendants’ willful retaliatory conduct,
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   Gleason has been harmed in amounts to be proven at trial.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          57.    Plaintiff is entitled to punitive damages as a result of Defendants’ conduct.
                                                               15                                 DEMAND FOR JURY TRIAL
                                                               16          58.    Plaintiff hereby requests a jury trial.
                                                               17                                     PRAYER FOR RELIEF
                                                               18          WHEREFORE, Plaintiff respectfully request that the Court:
                                                               19          A.     Order Defendants to make Plaintiff whole by providing appropriate lost
                                                               20   wages, including fringe benefits with prejudgment interest in amounts to be proven at trial
                                                               21   including reinstate Plaintiff to his rightful position, including retroactive seniority and/or
                                                               22   front pay in amounts to be proven at trial and other affirmative relief necessary to
                                                               23   eradicate the effects of its unlawful practices.
                                                               24          B.     Order Defendants to make whole Plaintiff by providing compensation for
                                                               25   past and future pecuniary and non-pecuniary losses resulting from the unlawful practices
                                                               26   complained of above, including damages for emotional pain and suffering, including but
                                                               27
                                                               28

                                                                                                                 -7-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 8 of 9



                                                                1   not limited to anguish, distress, humiliation, embarrassment, anxiety and ordeal, in
                                                                2   amounts to be determined at trial.
                                                                3          C.       Order Defendants to pay Plaintiff punitive damages for its malicious and/or
                                                                4   reckless conduct, in amounts to be determined at trial;
                                                                5
                                                                           D.       Grant a permanent injunction enjoining Defendants and its officers,
                                                                6
                                                                    successors, assigns and all persons in active concerns or participation with them, from
                                                                7
                                                                    engaging in any employment practice which discriminates on the basis of race in violation
                                                                8
                                                                    of Title VII.
                                                                9
                                                               10          E.       Order Defendants to institute and carry out policies, practices and programs

                                                               11   which provide equal employment opportunities for qualified individuals and which
                                                                    eradicate the effects of its past and present unlawful employment practices;
Kirtley Wells Law Office




                                                               12
                           4742 N. 24 t h Street, Suite 30 0




                                                               13          F.       A declaratory judgment that Defendants have violated Plaintiff’s right to be
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   free from discrimination and to enjoy the same rights as Caucasian persons pursuant to the
                                                               15   Civil Rights Act of 1866. as amended by the Civil Rights Restoration Act of 1991; 42
                                                               16   U.S.C. §1981; 42 U.S.C., Section 1981A;
                                                               17          G.       A declaratory judgment that Defendants have violated Plaintiff’s rights to be
                                                               18   free from discrimination and to enjoy the same rights as Caucasian persons pursuant to the
                                                               19   Title VII;
                                                               20
                                                                           H.       Award Plaintiff his reasonable attorney’s fees, costs, attorney’s fees and pre-
                                                               21
                                                                    judgment and post judgment interest;
                                                               22
                                                               23          I.       An award to Plaintiff of pre-judgment interest and post-judgment interest;

                                                               24   on any awards at the highest rate allowed by law; and

                                                               25          J.       Such other and further relief as this Court deems just, appropriate and

                                                               26   proper.

                                                               27             DATED this 14th day of June, 2021.

                                                               28

                                                                                                                   -8-
                                                                       Case 2:21-cv-01030-MHB Document 1 Filed 06/14/21 Page 9 of 9



                                                                1
                                                                2
                                                                                                                      Kirtley Wells Law Office
                                                                3
                                                                4
                                                                                                                  By: /s/Patricia Kirtley Wells
                                                                5                                                    Trisha Kirtley
                                                                                                                     4742 N. 24th Street, Suite 300
                                                                6                                                    Phoenix, AZ 85016
                                                                                                                     Attorney for Plaintiff
                                                                7
                                                                8
                                                                9
                                                               10                               CERTIFICATE OF SERVICE
                                                               11
                                                                          I hereby certify that on June 14, 2021, I electronically transmitted the foregoing
Kirtley Wells Law Office




                                                               12
                                                                    document to the Clerk’s Office and defense using the ECF System for filing.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14
                                                               15   /s/Trisha Kirtley_____________
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                               -9-
